Citation Nr: 1712826	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-30 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

The Veteran asserts that he has a bilateral foot disability that is related to or aggravated by service.  A March 1971 enlistment examination report notes a diagnosis of pes planus.  A June 1971 Medical Board Report indicates there was a primary diagnosis of "bilateral, symptomatic, congenital, talo-calcaneal coalition, [existed prior to entrance]."  

A June 2013 VA examination notes diagnoses of metatarsalgia, hammer toes, hallux valgus, and malunion/nonunion of the tarsal/metatarsal bones, congenital.  The VA examiner opined that the congenital talo-calcaneal coalition or tarsal coalition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In the rationale, the examiner noted that the Veteran had pain while marching and documentation suggesting the need for an orthopedic profile; however, the Veteran was then discharged from the US Navy less than two weeks later.  The examiner stated, in part, that "It is less likely than not that a 3 month period of time in the military, without significant injury, would significantly aggravate this congenital condition beyond its natural progression."  The examiner's use of the phrase "it is less likely than not" in the rationale makes it unclear whether the examiner thought that it was clear and unmistakable that the foot was not aggravated by service.  Additionally, the examiner's use of the word "condition" does not address whether the Veteran's foot condition is a congenital or developmental defect versus disease.  Further, the VA examiner diagnosed foot disorders other than the congenital disorder, but did not provide an opinion as to whether the other foot disorders were etiologically related to service.  Therefore, the Board finds that the claim must be remanded for a new VA examination and opinion to address these issues.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA foot examination to determine whether any currently or previously diagnosed foot disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.
 
Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the following:

(a)  Is the Veteran's malunion/nonunion of tarsal/metatarsal bones a congenital or development defect OR is it a congenital or developmental disease?

(i)  If it is a congenital or developmental defect, did the Veteran experience a superimposed injury or disease during his active duty service?

(ii)  If it is a congenital or developmental disease, was the Veteran's malunion/nonunion of tarsal metatarsal bones either first manifest during a period of active duty service or aggravated beyond its natural course during a period of active duty service.

(b)  Does the Veteran have a foot disability (other than the malunion/nonunion of tarsal/metatarsal bones), to include metatarsalgia, hammer toes, and/or hallux valgus, that is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must adjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


